DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-10, 12-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-18 of copending Application No. 17/468777 or US publication 2022/0078954 (Scott). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	Re claim 1, Scott (US publication 2022/0078954) discloses an equipment rack, comprising: (a) an electronic equipment enclosure defined by RF-shielded walls; 
(b) a plurality of openings in the RF-shielded walls adapted for being aligned with complimentary openings in one or more like data center equipment racks and adapted for permitting a shielded electromagnetic connection between two or more racks; 
(c) at least one access door in the enclosure for facilitating access to the electronic equipment in the rack; and 
(d) covers for covering the respective openings in the RF-shielded walls when the openings are not being used to permit an electromagnetic interconnection between two or more racks (page 4, see claim 1).
Re claim 3, and including further comprising at least one intake/exhaust port (page 4, claim 2).
Re claim 4, and including further comprising a waveguide air intake/exhaust port (page 4, claim 3).
Re claim 5, and including further comprising an access door in the enclosure for allowing access to an interior of the enclosure, the door including a floating hinge for preventing pinching of gasket material sealing the door against the enclosure (page 4, claim 12).
Re claim 6, Scott discloses an equipment rack, comprising: (a) an electronic equipment enclosure defined by RF-shielded top wall, bottom wall, first and second side walls and front and rear walls; (b) a plurality of openings in at least one top and at least one side wall of the RF- shielded wall and adapted for being aligned with complimentary openings in one or more like data center equipment racks and adapted for permitting a shielded electromagnetic connection between two or more racks; (c) at least one access door in the enclosure for facilitating access to the electronic equipment in the rack; and (d) covers for covering the respective openings in the RF-shielded walls when the openings are not being used to permit an electromagnetic interconnection between two or more racks (page 4, claim 5).
Re claim 7, and including further comprising an opening in each of the first and second side walls, the openings positioned respectively to allow mating alignment with each other for passage of connectors therethrough (page 4, claim 6).

Re claim 8, and including further comprising mating attachment points in the enclosure and surrounding the openings to allow connection of adjacent racks at the openings (page 4, claim 7).
Re claim 9, and including further comprising an air intake/exhaust port positioned in the top wall of the enclosure and an air intake/exhaust port positioned in the front wall of the enclosure (page 4, claim 8).
Re claim 10, Scott discloses an equipment rack system comprising a plurality of RF-shielded equipment racks, the racks comprising: (a) an electronic equipment enclosure defined by RF-shielded walls; 
(b) a plurality of openings in the RF-shielded walls adapted for being aligned with complimentary openings in one or more like data center equipment racks and adapted for permitting a shielded electromagnetic connection between two or more racks; 
(c) at least one access door in the enclosure for facilitating access to the electronic equipment in the rack; and 
(d) covers for covering the respective openings in the RF-shielded walls when the openings are not being used to permit an electromagnetic interconnection between two or more racks (page 4, claim 9).
Re claim 12, and including further comprising at least one intake/exhaust port (page 4, claim 10).
Re claim 13, and including further comprising a waveguide air intake/exhaust port (page 4, claim 11).
Re claim 14, and including further comprising an access door in the enclosure for allowing access to an interior of the enclosure, the door including a floating hinge for preventing pinching of gasket material sealing the door against the enclosure (page 4, claim 12).
Re claim 15, Scott discloses an equipment rack system comprising a plurality of RF-shielded equipment racks, the racks comprising: (a) an electronic equipment enclosure defined by RF-shielded top wall, bottom wall, first and second side walls and front and rear walls; 
(b) a plurality of openings in at least one top and at least one side wall of the RF- shielded wall and adapted for being aligned with complimentary openings in one or more like data center equipment racks and adapted for permitting a shielded electromagnetic connection between two or more racks; 
(c) at least one access door in the enclosure for facilitating access to the electronic equipment in the rack; and 
(d) covers for covering the respective openings in the RF-shielded walls when the openings are not being used to permit an electromagnetic interconnection between two or more racks (page 4, claim 13).
Re claim 16, and including further comprising an opening in each of the first and second side walls, the openings positioned respectively to allow mating alignment with each other for passage of connectors therethrough (page 5, claim 14).
Re claim 17, and including further comprising mating attachment points in the enclosure and surrounding the openings to allow connection of adjacent racks at the openings (page 5, claim 15).
Re claim 18, and including further comprising an air intake/exhaust port positioned in the top wall of the enclosure and an air intake/exhaust port positioned in the front wall of the enclosure (page 5, claim 16).
Re claim 19, wherein at least one of the plurality of racks comprising the rack system is a different size than other of the plurality of racks (page 5, claim 17).
Re claim 20, wherein the racks include an access door on the front wall and the rear wall (page 5, claim 18).


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “50” (Figs 6, 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of openings” of claims 1, 6, 10, 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Reference # 40 is used to describe the air intake/exhausts (page 9, line 22, page 10, line 7-9) and the door (Page 10, lines 16-19).  
Reference # 42 is used to describe the air intake/exhausts (page 9, line 23, page 10, lines 7-9) and the spring-loaded floating hinge (Page 10, line 14).  

Appropriate correction is required.

Claim Objections
Claims 1, 5, 6, 10, 14-15, 20 are objected to because of the following informalities:  
Claim 1, lines 6-7, “electronic equipment” lacks antecedent basis.  
Claim 1, 6, 10, 15, “one or more like data center equipment racks” is unclear.
Claim 5, line 2, “further comprising access door” is unclear. Is it the same access door in claim 1?
Claim 6, lines 8-9, “electronic equipment” lacks antecedent basis.
Claim 10, lines 7-8, “electronic equipment” lacks antecedent basis.
Claim 14, line 2, “further comprising access door” is unclear. Is it the same access door in claim 10?
Claim 15, lines 9-10, “electronic equipment” lacks antecedent basis.
Claim 20, line 2, “an access door” is unclear. Is it the same access door in claim 15?
Appropriate correction is required.


Claim Rejections - 35 USC § 102
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott (US 2022/0078954).
Re claim 1, Scott (US publication 2022/0078954) discloses an equipment rack, comprising: (a) an electronic equipment enclosure defined by RF-shielded walls; 
(b) a plurality of openings in the RF-shielded walls adapted for being aligned with complimentary openings in one or more like data center equipment racks and adapted for permitting a shielded electromagnetic connection between two or more racks; 
(c) at least one access door in the enclosure for facilitating access to the electronic equipment in the rack; and 
(d) covers for covering the respective openings in the RF-shielded walls when the openings are not being used to permit an electromagnetic interconnection between two or more racks (page 4, see claim 1).
Re claim 2, and including further comprising a shielded door hinge assembly extending along the edge of the access door for blocking RF from entering the enclosure through the access door (page 4, claim 12).
Re claim 3, and including further comprising at least one intake/exhaust port (page 4, claim 2).
Re claim 4, and including further comprising a waveguide air intake/exhaust port (page 4, claim 3).
Re claim 5, and including further comprising an access door in the enclosure for allowing access to an interior of the enclosure, the door including a floating hinge for preventing pinching of gasket material sealing the door against the enclosure (page 4, claim 12).
Re claim 6, Scott discloses an equipment rack, comprising: (a) an electronic equipment enclosure defined by RF-shielded top wall, bottom wall, first and second side walls and front and rear walls; (b) a plurality of openings in at least one top and at least one side wall of the RF- shielded wall and adapted for being aligned with complimentary openings in one or more like data center equipment racks and adapted for permitting a shielded electromagnetic connection between two or more racks; (c) at least one access door in the enclosure for facilitating access to the electronic equipment in the rack; and (d) covers for covering the respective openings in the RF-shielded walls when the openings are not being used to permit an electromagnetic interconnection between two or more racks (page 4, claim 5).
Re claim 7, and including further comprising an opening in each of the first and second side walls, the openings positioned respectively to allow mating alignment with each other for passage of connectors therethrough (page 4, claim 6).
Re claim 8, and including further comprising mating attachment points in the enclosure and surrounding the openings to allow connection of adjacent racks at the openings (page 4, claim 7).
Re claim 9, and including further comprising an air intake/exhaust port positioned in the top wall of the enclosure and an air intake/exhaust port positioned in the front wall of the enclosure (page 4, claim 8).
Re claim 10, Scott discloses an equipment rack system comprising a plurality of RF-shielded equipment racks, the racks comprising: (a) an electronic equipment enclosure defined by RF-shielded walls; 
(b) a plurality of openings in the RF-shielded walls adapted for being aligned with complimentary openings in one or more like data center equipment racks and adapted for permitting a shielded electromagnetic connection between two or more racks; 
(c) at least one access door in the enclosure for facilitating access to the electronic equipment in the rack; and 
(d) covers for covering the respective openings in the RF-shielded walls when the openings are not being used to permit an electromagnetic interconnection between two or more racks (page 4, claim 9).
Re claim 11, and including further comprising a shielded door hinge assembly extending along the edge of the access door for blocking RF from entering the enclosure through the access door (page 4, claim 12).
Re claim 12, and including further comprising at least one intake/exhaust port (page 4, claim 10).
Re claim 13, and including further comprising a waveguide air intake/exhaust port (page 4, claim 11).
Re claim 14, and including further comprising an access door in the enclosure for allowing access to an interior of the enclosure, the door including a floating hinge for preventing pinching of gasket material sealing the door against the enclosure (page 4, claim 12).
Re claim 15, Scott discloses an equipment rack system comprising a plurality of RF-shielded equipment racks, the racks comprising: (a) an electronic equipment enclosure defined by RF-shielded top wall, bottom wall, first and second side walls and front and rear walls; 
(b) a plurality of openings in at least one top and at least one side wall of the RF- shielded wall and adapted for being aligned with complimentary openings in one or more like data center equipment racks and adapted for permitting a shielded electromagnetic connection between two or more racks; 
(c) at least one access door in the enclosure for facilitating access to the electronic equipment in the rack; and 
(d) covers for covering the respective openings in the RF-shielded walls when the openings are not being used to permit an electromagnetic interconnection between two or more racks (page 4, claim 13).
Re claim 16, and including further comprising an opening in each of the first and second side walls, the openings positioned respectively to allow mating alignment with each other for passage of connectors therethrough (page 5, claim 14).
Re claim 17, and including further comprising mating attachment points in the enclosure and surrounding the openings to allow connection of adjacent racks at the openings (page 5, claim 15).
Re claim 18, and including further comprising an air intake/exhaust port positioned in the top wall of the enclosure and an air intake/exhaust port positioned in the front wall of the enclosure (page 5, claim 16).
Re claim 19, wherein at least one of the plurality of racks comprising the rack system is a different size than other of the plurality of racks (page 5, claim 17).
Re claim 20, wherein the racks include an access door on the front wall and the rear wall (page 5, claim 18).




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847